FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT

 KAMALPAL SINGH,                                   No. 10-71677
                                Petitioner,
                                                   Agency No.
                     v.                           A094-990-061

 ERIC H. HOLDER, JR., Attorney
 General,                                            OPINION
                         Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Submitted February 13, 2014*
                   San Francisco, California

                      Filed August 26, 2014

 Before: Stephen Reinhardt and Sidney R. Thomas, Circuit
   Judges, and Lloyd D. George, Senior District Judge.**

              Opinion by Judge Reinhardt;
 Partial Concurrence and Partial Dissent by Judge George



  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
 **
    The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
2                        SINGH V. HOLDER

                           SUMMARY***


                            Immigration

    The panel granted a petition for review of the Board of
Immigration Appeals’ denial of asylum and withholding of
removal to a citizen of India who asserted claims for past
persecution and a fear of future persecution by police on
account of his imputed political opinion.

    The panel held that the evidence compelled the
conclusion that petitioner’s imputed political opinion was at
least one central reason police targeted him where during
interrogation police called him a traitor and repeatedly
accused him of working against the government.

    The panel further held that indirect evidence of
petitioner’s association with a suspected terrorist supported
the conclusion that he was persecuted because of an imputed
political opinion. The panel explained that although the
REAL ID Act eliminated the presumption that persecution is
politically motivated in the absence of any evidence of a
legitimate prosecutorial purpose, an applicant may still meet
his burden of establishing nexus by introducing evidence that
he was wrongly accused of being a terrorist.

    The panel held that mixed-motives analysis applies to
cases governed by the REAL ID Act, and that even if police
are engaged in a legitimate investigation, an applicant may
establish nexus by showing that he was persecuted both

  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     SINGH V. HOLDER                        3

because of legitimate investigatory reasons and because of a
protected ground, so long as a protected ground was at least
one central reason for the harm.

    District Judge George concurred with the opinion insofar
as it remanded for the granting of relief pursuant to the
Convention Against Torture. Judge George dissented from
the majority’s holding that the evidence compels the
conclusion that a central reason for petitioner’s persecution
was an imputed political opinion. George wrote that he
believes that the evidence, both direct and circumstantial,
shows that the reason police targeted petitioner was an effort
only to obtain information about a suspected terrorist.


                        COUNSEL

Pardeep Singh Grewal, Law Office of Pardeep Singh Grewal,
Castro Valley, California, for Petitioner.

Tony West, Assistant Attorney General; James E. Grimes,
Senior Litigation Counsel; and Janice K. Redfern, Senior
Litigation Counsel, Office of Immigration Litigation, United
States Department of Justice, Washington, D.C., for
Respondent.
4                     SINGH V. HOLDER

                         OPINION

REINHARDT, Circuit Judge:

    Kamalpal Singh, a 51-year-old native and citizen of India,
petitions for review from the BIA’s denial of his application
for asylum and withholding of removal based on imputed
political opinion. Singh entered the United States in 2006
after fleeing egregious physical abuse by the local police in
his town of Jullandar in the state of Punjab. Although the
BIA affirmed the immigration judge’s (IJ) decision to grant
Singh relief under the Convention Against Torture (CAT), it
held that an imputed political opinion was not a central reason
for the police brutality against him and denied his
applications for asylum and withholding of removal. Relying
in part on our decision in Dinu v. Ashcroft, 372 F.3d 1041
(9th Cir. 2004), the BIA concluded that the Punjabi police
had legitimate reasons for their arrest and detention of Singh.
The government did not contest the IJ’s decision to grant
Singh relief under CAT, and the BIA, accordingly, affirmed
this portion of the IJ’s decision. We grant Singh’s petition
and hold that the record compels the conclusion that Singh is
eligible for asylum and entitled to withholding of removal.

                              I.

    Singh’s troubles began shortly after his domestic servant,
Jabed Khan, left for vacation and failed to return. After being
introduced to Khan by a friend’s servant, Singh hired Khan to
perform various domestic tasks, including caring for Singh’s
mother, taking his children to school, running errands, and
cooking for the family. Singh testified at his hearing that
Khan was “a very nice man,” who “never abused anyone,
[and] never used bad language.” Singh also testified that
                      SINGH V. HOLDER                        5

Khan received visitors who appeared to be Khan’s friends
and relatives from his home state of Jammu and Kashmir. In
addition to these visits, Khan occasionally used his vacation
from work to visit his village for periods of a week to ten
days. After two years of employment with Singh, however,
Khan left for vacation and never returned.

    Shortly after Khan’s departure in May 2006, the police
came to Singh’s home and arrested him at around 4:30 in the
morning. Four police officers took him to the police station
and detained him for two days. They interrogated him about
Khan, and told him that Khan was a Kashmiri terrorist. They
then accused Singh of helping the terrorists and of knowingly
employing Khan despite his connections to terrorism. They
asked Singh what terrorist activities were being planned and
accused him of being a “traitor” who was “working against
the government.”

    The police did not limit themselves to questioning,
however. During the course of the interrogation, Singh was
repeatedly subjected to egregious physical abuse. One officer
grabbed his hair and struck him repeatedly in the face. The
other officers then pushed him to the ground while one held
his hands together and another restrained him by placing his
knee on Singh’s neck. At the same time, another officer beat
Singh with a bamboo stick and leather belt. The police beat
him for ten to fifteen minutes at a time and then continued
interrogating him. When Singh apparently persuaded them
that he had no information to offer them, the officers stripped
his pants off and used them as a pulley by which they hung
him upside down until he lost consciousness. The police then
alternated between hanging Singh upside down and beating
him. He was beaten about five or six times during the course
of his two-day detention.
6                       SINGH V. HOLDER

    Following the physical abuse and the extended
questioning, the officers refused to let Singh go, and he was
released only when his family and neighbors bribed them
with 50,000 rupees.1 The officers warned Singh not to talk
about what had happened at the station. Once he was
released, he was not able to walk because of the beatings and
he had to seek medical attention. Singh’s doctor feared
reprisal by the police, however, and refused to treat him at the
hospital, instead going to Singh’s house to provide medical
care.

    A few weeks later, at four in the morning, the police
returned to Singh’s home and arrested him a second time.
The four officers began asking him about Khan again, and he
told them that he had already given them all the information
he had. The chief police officer slapped Singh and told the
other officers to take him to the station to “make a man out of
him there.” He was taken to the interrogation room, thrown
on the ground, and beaten while the officers asked him
questions about Khan’s whereabouts, his knowledge of
terrorist activities, and his own role in assisting the terrorists.
When he told the officers that he did not know anything, they
threatened to kill him if he refused to answer. The officers
again put Singh on the ground and beat him with a bamboo
stick and leather belt. Over the course of his four days in
detention, Singh was beaten eight to ten times. This time,
Singh’s family bribed the officers with 80,000 rupees in order




    1
   In 2006, 50,000 rupees was the equivalent of approximately $1,100.
At the time, Singh’s yearly salary appears to have been around 95,000
rupees.
                          SINGH V. HOLDER                               7

to obtain his release.2 Shortly after his second arrest and
beatings, Singh fled to the United States.

    During his hearing before the IJ, Singh testified that he
feared returning to India because the police continued to look
for him and to harass his family. Singh stated that the police
went to his home 12 to 13 times after his departure for the
United States. Once Singh had fled, the police targeted his
wife, Sarpreet Kaur. They arrested her, took her to the police
station, detained her for the night, and beat her. They asked
her about Singh’s whereabouts and about his activities against
the government. Singh’s family and neighbors bribed the
police to have his wife released, this time paying 20,000
rupees.3

     The facts described above are contained in Singh’s
testimony before the IJ, who found his testimony to be
credible. Nonetheless, the IJ denied Singh’s request for
asylum and withholding of removal, because he concluded
that Singh had not demonstrated a nexus between his
persecution and a protected ground.4 Relatedly, the IJ found
that it was more likely than not that Singh would be tortured
if returned to India and therefore granted his request for relief
under CAT.




 2
     In 2006, 80,000 rupees was the equivalent of approximately $1,750.
 3
     In 2006, 20,000 rupees was the equivalent of approximately $440.
 4
   Singh originally claimed that he had been persecuted on account of his
religion, his membership in a particular social group, and an imputed
political opinion. His petition for review concerns only his claim of an
imputed political opinion.
8                      SINGH V. HOLDER

    The BIA agreed with the IJ and affirmed his ruling that
Singh had not established that an imputed political opinion
was a central reason for his persecution by the Punjabi police.
Relying in part on our decision in Dinu v. Ashcroft, the BIA
held that the Indian government had a “legitimate reason to
arrest, detain, and question” Singh, and that he was therefore
ineligible for asylum. The government did not appeal the IJ’s
determination that Singh was entitled to relief under CAT,
and the BIA affirmed the portion of the IJ’s decision granting
such relief. Singh filed a timely petition for review.

                               II.

    We have jurisdiction over Singh’s petition for review
under 8 U.S.C. § 1252. We review the denial of asylum or
withholding of removal for substantial evidence. Kumar v.
Gonzales, 444 F.3d 1043, 1049 (9th Cir. 2006). “Under that
standard, the BIA’s determination must be upheld if it is
supported by reasonable, substantial and probative evidence
from the record.” Id. Where, as here, the BIA adopts the
reasoning of the IJ and adds additional reasons, we review
both decisions. Lopez-Cardona v. Holder, 662 F.3d 1110,
1111 (9th Cir. 2011).

                               A.

    “It is settled law that an applicant may establish a political
opinion for purposes of asylum relief by showing an ‘imputed
political opinion.’” Kumar, 444 F.3d at 1053 (citation
omitted). To demonstrate a nexus between Singh’s
mistreatment and an imputed political opinion, Singh “must
show (1) that . . . his persecutors believed that he held . . . a
political opinion; and (2) that he was harmed because of that
political opinion.” Baghdasaryan v. Holder, 592 F.3d 1018,
                      SINGH V. HOLDER                         9

1023 (9th Cir. 2010). Singh’s asylum application was
submitted after the enactment of the REAL ID Act, and he
must therefore demonstrate that an imputed political opinion
was “at least one central reason” for his persecution.
8 U.S.C. § 1158(b)(1)(B)(i); see also Parussimova v.
Mukasey, 555 F.3d 734, 740 (9th Cir. 2008). Because the IJ
and the BIA determined that Singh’s testimony was credible,
we treat the facts to which he testified as true. See Cole v.
Holder, 659 F.3d 762, 770 (9th Cir. 2011).

    The Punjabi police attributed a political opinion to Singh
during their interrogation and abuse of him. Testimony
regarding a persecutor’s statements serves as direct evidence
that the persecution was motivated by a political opinion
imputed to the applicant. See Hu v. Holder, 652 F.3d 1011,
1017–18 (9th Cir. 2011); see also Li v. Holder, 559 F.3d
1096, 1111–12 (9th Cir. 2009) (“Persecutors’ motivation
should not be questioned when the persecutors specifically
articulate their reason for attacking a victim.”). The police
called Singh a “traitor” and repeatedly accused him of
“working against the government.” Even after Singh
departed, the police continued to attribute a political opinion
to him in their statements. Singh testified that the police told
his wife that Singh was a “dog” and asked her about his
“activities against the government.” Such accusations of
“acting against the government” constitute an imputed
political opinion. See Hu, 652 F.3d at 1017–18. Because the
inquiry in an imputed political opinion case focuses on the
views of the persecutor, Garcia-Milian v. Holder, No. 09-
71461, 2014 WL 555138, at *3 (9th Cir. Feb. 13, 2014),
Singh’s credible testimony regarding the police officers’
statements about him persuasively demonstrates that a central
motive for persecuting him was that they believed that he
opposed the government.
10                    SINGH V. HOLDER

    In addition to the direct evidence of his persecutors’
statements, the indirect evidence supports Singh’s testimony
that he was persecuted because of an imputed political
opinion. Singh testified that the Indian police were interested
in him because of his relationship to Khan, his domestic
servant. An “applicant’s association with, or relationship to,
people who are known to hold a particular political opinion”
may serve as indirect evidence of an imputed political
opinion. Garcia-Milian, 2014 WL 555138, at *3 (quoting
Navas v. INS, 217 F.3d 646, 658 (9th Cir. 2000)) (internal
quotation mark omitted). That appears to be precisely the
case here. The Punjabi police asserted that Singh was a
“traitor” based solely on his association with Khan, a reason
we have repeatedly held to support the conclusion that a
political opinion has been imputed to the applicant. See, e.g.,
Silaya v. Mukasey, 524 F.3d 1066, 1070–72 (9th Cir. 2008)
(holding that persecutors’ statements indicating that they had
chosen her because of her father’s relationship to the
Philippine government constituted persecution on account of
an imputed political opinion). The police targeted Singh and
imputed antigovernment views to him because of his
relationship with another individual who they considered held
antigovernment political beliefs.

    Yet, under the facts determined to be true by the IJ and
affirmed as such by the BIA, Singh was not a terrorist, nor
did he engage in antigovernment activities. He testified that
he had no association with terrorists and did not participate in
any such activity. He also stated that he did not know
anything about Khan or have any information regarding
Khan’s involvement with terrorist activities. Taking Singh’s
testimony as true, as we must, Singh was falsely accused of
being a terrorist and holding antigovernment views because
of his association with Khan. The Punjabi police beat him
                      SINGH V. HOLDER                        11

and hung him upside down until he lost consciousness
because they imputed Khan’s alleged political beliefs to him.
Under our cases, this constitutes a nexus to a protected
ground. See Kumar, 444 F.3d at 1053–54. Indeed, Singh
independently meets the causal burden imposed by the REAL
ID Act: “[T]o demonstrate that a protected ground was ‘at
least one central reason’ for persecution, an applicant must
prove that such ground was a cause of the persecutor’s acts.”
Parussimova, 555 F.3d at 741.

    Our conclusion that the Punjabi police’s mistaken belief
that Singh was a terrorist constitutes an imputed political
opinion is supported by the legislative history of the REAL
ID Act. The Act requires asylum applicants to demonstrate
that the protected ground is “at least one central reason” for
the persecution. Id. at 740. As the BIA has noted, Congress
intended this amendment to eliminate the presumption
previously applied by our court that persecution is politically
motivated in the absence of any evidence of a legitimate
prosecutorial purpose. See In re J-B-N- & S-M-, 24 I. & N.
Dec. 208, 214 n.9 (BIA 2007). The elimination of the
presumption restored the law to its prior state: the burden is
on the asylum applicant to offer evidence as to the
persecutor’s motive.

     Although the REAL ID Act was intended to overrule our
“presumption,” it affirmed our prior imputed political opinion
cases in an important respect. We had previously held that
persecution based on the mistaken belief that the individual
is a terrorist is persecution on account of an imputed political
opinion. See, e.g., Kumar, 444 F.3d at 1054. In explaining
its new standard, Congress explicitly reiterated that an
applicant sufficiently shows a nexus to a protected ground
when he provides evidence that law enforcement mistakenly
12                    SINGH V. HOLDER

believes him to be a terrorist. In explaining the effect of
eliminating the presumption that persecution is the result of
political opinion when there is no evidence as to the reason
for the punitive treatment, Congress stated:

        The “central reason” standard will eliminate
        this presumption, and require aliens who
        allege persecution because they have been
        erroneously identified as terrorists to bear the
        same burden as all other asylum applicants,
        that is, they will have to offer direct or
        circumstantial evidence of motive, in
        accordance with Supreme Court precedent.

H.R. Rep. No. 109-72, at 165 (2005). Thus, the difference
under the REAL ID Act is that an applicant must now
introduce evidence to demonstrate that he was wrongly
accused of being a terrorist instead of relying on a
presumption that he was persecuted on account of a political
opinion when no evidence as to motive is presented. The
House Report accompanying the REAL ID Act makes clear
that, as long as the applicant meets his evidentiary burden, the
mistaken belief that an individual is a terrorist constitutes a
nexus to an imputed political opinion. As we have explained,
in light of the IJ’s credibility finding, we take as true Singh’s
testimony that he was not associated with terrorists and had
not engaged in any terrorist activities. We also take as true
his testimony that his persecutors wrongly accused him of
working against the government and being associated with
terrorists. Thus, under the standard approved by Congress in
the REAL ID Act, Singh has demonstrated a nexus to an
imputed political opinion.
                      SINGH V. HOLDER                       13

    Our decision in Dinu v. Ashcroft is not to the contrary,
and the IJ and BIA’s reliance on that decision is misplaced.
The facts and circumstances in Dinu are far different and of
no relevance here. Dinu, who served in the military during
the Romanian revolution, was arrested and investigated for
his role in the massacre of civilians. 372 F.3d at 1044. He
had been a member of a special security unit widely
suspected of participating in the murders, which occurred in
his hometown. Id. Dinu himself explained the justification
for the Romanian investigation of him: he testified that “it
was publicly known that the authorities concluded that the
security units in those times were responsible for shooting in
the people, so everybody, everybody believed that it was the
security units that shot the demonstrators, and they were
trying to find a guilty party.” Id. at 1045. Finally, Dinu
offered no direct, or even indirect, evidence that his
persecution was anything but a criminal investigation or that
it was on account of an imputed political opinion. Id. at
1044–45.

    Here, Singh has presented direct evidence that he was
arrested and severely beaten on account of the political
beliefs that the Punjabi police imputed to him, and there is no
evidence that any investigation of him was conducted for any
other reason. The only connection between Singh and any
possible wrongdoing was the mistaken belief that because he
hired Khan as a servant, he must be a terrorist. Because
Singh has presented direct evidence that the Punjabi police
mistakenly believed him to be a terrorist, and there is no
evidence that Singh was the subject of a legitimate
14                         SINGH V. HOLDER

investigation based on other grounds, Dinu’s holding is of no
relevance here.5

     In sum, Dinu does not control this case.6 Dinu is of little
value in assessing asylum claims based on imputed political
opinion. It applies only to cases in which an asylum applicant
is the subject of a legitimate law enforcement investigation
and offers no direct or indirect evidence that he is being



  5
    The government also relies on Sharma v. Holder, 633 F.3d 865 (9th
Cir. 2011). That case is not controlling here for the same reason that Dinu
does not control. In Sharma, the court stated that “the motivation of the
police was clear: stop Sharma’s father from publishing his book. The
police never inquired into Sharma’s own political views. When they
picked him up, their sole inquiry pertained to the status of his father’s
book.” 663 F.3d at 870. Moreover, the court dismissed Sharma’s
contentions that the police imputed his father’s beliefs to him as “isolated”
and “hearsay,” and thus entitled to “less weight than the other evidence in
the record.” Id. at 877 & n.1. Here, in contrast, the IJ found Singh’s
testimony and his application as a whole to be credible, and the references
to Singh’s own political opinion were far from isolated; the police
repeatedly asked Singh, and later his wife, about Singh’s own work
against the government. The BIA also relied on its own decision in
Matter of R-O-, 20 I. & N. Dec. 455 (BIA). In Matter of R-O-, however,
the BIA again ultimately concluded that “there is no evidence that the
respondent has received any threats from the Government on the grounds
of political opinion . . . .” Id. at 459.
  6
    Although we have stated that a lack of proper procedures and the use
of torture may render law enforcement activities illegitimate, we need not
consider those questions here. See Li, 559 F.3d at 1109 (lack of proper
procedures); Nuru v. Gonzales, 404 F.3d 1207, 1223–24 (9th Cir. 2005)
(torture). Nor need we consider that Dinu was a pre-REAL ID Act case
while this case is post-REAL ID. Instead, what matters is that in Dinu
there was no evidence that the asylum seeker was beaten on account of his
political opinion while the evidence is unrefuted that such was the cause
of the brutal physical assaults on Singh.
                           SINGH V. HOLDER                               15

subjected to harsh treatment on account of a protected
ground.

     Although there is little if any evidence that the police in
Singh’s case were engaged in a legitimate investigation, even
if the investigation were legitimate, Singh could establish a
nexus in this case. We have held that, under the REAL ID
Act’s standard, a persecutor may be motivated by more than
one central reason, and “an asylum applicant need not prove
which reason was dominant.” Parussimova, 555 F.3d at 741
(9th Cir. 2009). Because mixed motive analysis exists in
cases governed by the REAL ID Act, a petitioner may have
been persecuted both because of legitimate investigatory
reasons and because of his political opinion (imputed or
actual), his religion, or other protected ground. The dissent
seemingly fails to grasp this point.7 In short, even if a
petitioner’s persecution occurs during the course of a
legitimate investigation or prosecution, neither Dinu nor any
of our other cases requires that the BIA or our court ignore
direct or indirect evidence that a persecutor was also


  7
    Contrary to the dissent, we hold that irrespective of any other reason
for the police’s persecution of Singh, the evidence compels the conclusion
that one central reason for the persecution in this case was the belief on
the part of the police that Singh held an antigovernment political opinion.
That is the only reasonable justification for why the police called him a
“traitor,” accused him of “working against the government,” and
interrogated his wife regarding his “activities against the government.” To
the extent that the dissent makes the extraordinary claim that the police
could not have imputed a political opinion to Singh because they
interrogated him for information about Khan, such a claim is flatly at odds
with our precedent. See, e.g., Kumar, 444 F.3d at 1047, 1053–54 (finding
a nexus to an imputed political opinion in a case in which the officers told
the petitioner that “he would be killed if he did not disclose the identities
of Muslim terrorists and reveal information about their planned terrorist
activities,” id. at 1047).
16                    SINGH V. HOLDER

motivated to harm the applicant on account of a protected
ground. Cf. Li, 559 F.3d at 1109 (recognizing that police may
be motivated by both “prosecutorial aims and religious
hatred” in a pre-REAL ID case). If a petitioner has presented
evidence that an imputed political opinion was a central
reason for the persecution, as Singh has here, then the fact
that the persecution occurred during the course of a legitimate
criminal investigation would not preclude eligibility for
asylum.

    For these reasons, we hold that the evidence compels the
conclusion that a central reason for the physical abuse to
which Singh was subjected was an imputed political opinion
and that he has established a nexus between that abuse and a
protected ground.

                              B.

    Because the evidence compels the conclusion that Singh
has established a nexus to a protected ground, the only
questions remaining with respect to his asylum claim are
whether the egregious physical abuse he experienced rose to
the level of persecution and whether he has a well-founded
fear of future persecution. Under most circumstances, we
would be required to remand the matter to the BIA to make
these determinations in the first instance. INS v. Ventura,
537 U.S. 12, 16 (2002) (per curiam); see also Hu, 652 F.3d at
1020 (remanding because the nexus inquiry and the
persecution inquiry are “distinct”).

    Here, as we held in Fedunyak v. Gonzales, 477 F.3d 1126
(9th Cir. 2007), however, the posture of Singh’s case renders
a remand unnecessary. Id. at 1130–31. As in Fedunyak, the
IJ granted Singh relief under CAT and found that it was more
                      SINGH V. HOLDER                        17

likely than not that he would be tortured by the government,
or with its acquiescence, if he returned to the country he fled.
Id. The BIA affirmed this finding. The evidence that the IJ
weighed to determine that Singh is more likely than not to be
subjected to torture upon his return to India is the same
evidence that Singh offered to establish his refugee status.
Singh has met the high burden of demonstrating that he is
likely to be tortured, so he necessarily meets the lower burden
for eligibility for asylum that he has a well-founded fear of
future persecution. See Nuru, 404 F.3d at 1228–29. Having
established a nexus between his persecution and an imputed
political opinion, and having established a well-founded fear
of future persecution, a Ventura remand is unnecessary.
Fedunyak, 477 F.3d at 1130–31. Thus, we remand to the BIA
with instructions that the Attorney General exercise his
discretion whether to grant asylum under 8 U.S.C. § 1158(b).
Id. at 1131.

                              C.

    Singh is also entitled to withholding of removal. In order
to establish entitlement to withholding of removal, an
applicant must show that it is “more likely than not” that he
will be persecuted on account of a protected ground. Id. at
1130. The BIA has held that Singh is more likely than not to
be tortured if returned to India. Given our holding on the
nexus question, Singh has necessarily demonstrated that he is
more likely than not to be persecuted on account of an
imputed political opinion and is entitled to withholding of
removal. Id. at 1130–31.
18                    SINGH V. HOLDER

                             III.

    We conclude that Singh’s credible testimony compels the
conclusion that an imputed political opinion was a central
reason for his persecution by the Punjabi police, and that he
has a well-founded fear of future persecution. Accordingly,
we remand this case to the BIA with instructions that the
Attorney General exercise his discretion whether to grant
Singh asylum. We also remand for an order withholding
removal of Singh and granting relief under the Convention
Against Torture.

    The petition for review is GRANTED and REMANDED
for the purposes described in the above opinion.



GEORGE, Senior District Judge, dissenting in part;
concurring in part:

    I respectfully dissent from the majority’s holding that the
evidence compels the conclusion that a central reason for
Singh’s persecution was an imputed political opinion. The
evidence, both direct and circumstantial, shows that the
reason for the police’s arrest and mistreatment of Singh was
an effort only to obtain information about Khan, a suspected
terrorist. Singh’s own testimony confirmed it. The IJ found
that testimony credible, and integrated it into his ruling that
Singh had not demonstrated a nexus between the actions of
the police and protected political opinion. The BIA
concurred with the IJ’s determination. Now, the majority
rejects it all. I cannot agree to pay lip service to the IJ’s
credibility determination while at the same time ignoring the
record upon which that determination stands.
                      SINGH V. HOLDER                        19

    “To reverse the BIA finding we must find that the
evidence not only supports that conclusion, but compels it,”
INS v. Elias-Zacarias, 502 U.S. 478, 481(1992) (emphasis in
original), and that “no reasonable factfinder could fail to find
the requisite fear of persecution.” Id. at 483–84. “The
applicant must establish his case by ‘credible, direct, and
specific evidence’ in the record.” Sangha v. INS, 103 F.3d
1482, 1487 (9th Cir. 1997) (citing Prasad v. INS, 47 F.3d
336, 338 (9th Cir. 1995) (citation omitted)).

    The IJ found that Singh testified credibly. “[W]ithout an
adverse credibility finding we accept a petitioner’s testimony
as credible because ‘[a]ny other rule would put us in the
position of second-guessing the credibility of the petition on
appeal when no doubts have been raised by the Immigration
Judge or the Board.’” Canjura-Flores v. INS, 784 F.2d 885,
888–89 (9th Cir. 1985). We also must consider the record as
a whole. Ratnam v. INS, 154 F.3d 990, 994 (9th Cir. 1998).

    At the removal hearings before the IJ, Singh testified that
he “was only arrested because of Jabed Khan and they said he
was a terrorist and police alleged that I was helping the
terrorists.” During examination, the following exchanges
also took place:

       [Singh’s lawyer to Singh]:

       Q: How were you treated [at the time of the
          second arrest]?

       A: Immediately on arrival at the police
          station, they took me to the interrogation
          room and they threw me on the ground
          and started to beat me up and they were
20                   SINGH V. HOLDER

           repeating all those four questions all over
           again. He – they, were asking those
           questions and I told them that I do not
           know anything about Jabed Khan and
           their chief man, he said, beat this, this
           person again because he’s not telling us
           the truth or he’s not coming up with – and
           then they threatened saying that if you
           don’t answer or give us the information
           this time, we will kill you.

     ...

     Q: Did the police say anything to you besides
        accusing you of being linked with a
        terrorist?

     A: No, they were – they were focused on
        asking me about the terrorist and they,
        they said, how do you help them, tell us
        all about it. I think because of me being a
        Sikh, they were, they, were doing that
        more and more with me.

     ...

     [Government lawyer to Singh]:

     Q: Okay, sir, I just want to make sure I
        understand, okay. So the reason the
        police arrested you is because they want
        to find out information – one is to find out
        information about Jabed Khan.
                     SINGH V. HOLDER                     21

       A: Yes.

       Q: Okay, and [the] second reason was
          because they accused you of hiring him
          even though you know that he’s a
          terrorist?

       A: I did not know anything about his being a
          terrorist and he was not a terrorist.

    The IJ found Singh’s testimony credible in the following
terms:

       In assessing the credibility of the respondent,
       I have taken into account the rationality,
       internal consistency and inherent
       persuasiveness of his testimony.            In
       considering the foregoing, I find that the
       respondent has testified credibly and his
       application is credible.

    In concluding that Singh had failed to factually
demonstrate the nexus between his mistreatment and a
protected ground, the IJ centered exclusively on Singh’s
testimony that the police focused on him only because he had
hired Jabed Khan and might have information about Khan.
He wrote:

       [T]he Court noted that [Singh] was asked
       repeatedly by Government counsel why he
       was arrested and he consistently answered that
       he had been arrested because he had
       employed [Khan].
22                    SINGH V. HOLDER

       ...

       In the Court’s view, the record is consistent
       that the police were interested in the
       respondent because of his connection with an
       individual from an area of India where there is
       terrorist activity. The respondent confirmed
       as much in his testimony. . . .

    The IJ’s credibility determination and his protected-
ground analysis are thus intertwined. The majority would
pull them apart, and draw our attention away from the actual
reason upon which the credibility determination is
grounded–that Singh did nothing more than employ Khan to
provoke the police’s interest. See Mengping Lu v. Mukasey,
275 Fed. Appx. 636, 637 n.1, 2008 WL 1817727, at *1 n.1
(9th Cir. April 23, 2008) (citing Marcos v. Gonzalez, 410
F.3d 1112, 1116 (9th Cir. 2005) (“Our review [of an IJ’s
adverse credibility determination] focuses only on the actual
reasons relied upon by the IJ”)).

    Shoafera v. INS, 228 F.3d 1070 (9th Cir. 2000), is
instructive on the role of uncontroverted testimony and the
IJ’s credibility determination in establishing the motivation
of a persecutor. In that case, Shoafera contended that she was
raped by a Tigrean in her Ethiopian community on account of
her Amharan ethnicity. Like this case, the IJ had found the
alien’s testimony credible yet ruled that the alien’s claims did
not meet the requirements of showing that they were based on
a protected ground. See id. at 1074–75 n.3. The Shoafera
court granted Shoafera’s petition over the dissent’s argument
that the IJ had made a partial adverse credibility
determination regarding the ethnic motivation of Shoafera’s
attacker when it found that “the respondent’s speculations,
                      SINGH V. HOLDER                       23

however, and they are the Court believes speculations and
conclusions, do not prove her claim.” Id. at 1079 (Wallace,
J, dissenting). The court reasoned that the IJ had not
announced an adverse credibility determination, but instead
had merely explained why, despite Shoafera’s credible
testimony, she had not established eligibility for asylum. Id.
at 1074 n3. The Shoafera court also noted that “neither the
IJ nor the INS elicited any testimony from Shoafera
demonstrating that the nature or basis for her testimony was
questionable.” Id. at 1075.

    This case presents an even more clear-cut record on the
IJ’s credibility determination than Shoafera. The record in
this case does not include “speculations and conclusions”
which raised the issue of an adverse credibility determination
and split the panel in Shoafera. And here, as established by
the removal hearing transcript quoted above, both Singh’s
counsel and counsel for the government specifically
examined Singh on what he was claiming.                    His
uncontroverted answers show that he was persecuted “only”
because he had employed Khan and because the police
wanted to find out information regarding Khan. For the
majority in this case to reach a different conclusion would be
to rely on the same sort of “speculations and conclusions”
that the Shoafera court found out-of-place in considering a
credibility determination.

    Even if we deemed that the factual circumstances upon
which the IJ relied for his imputed political opinion finding
need not be taken as true, the BIA’s decision still would be
supported by substantial evidence. The majority emphasizes
the “working against the government” accusation as evidence
that the persecution in this case is based on imputed political
opinion. However, in the cases cited by the majority, the
24                    SINGH V. HOLDER

“against the government” accusations, and similar statements,
have been evaluated in the context of the surrounding
circumstances upon which the accusation is made, and not
just because the phrases were spoken.

    In Zhiquang Hu v. Holder, 652 F.3d 1011 (9th Cir. 2011),
the Chinese police accused Hu of “gathering a crowd to cause
trouble and disturb the order of society,” along with acting
against the government. Id. at 1017. In response to the
police abuse, Hu told them that he was “merely in favor of
‘the legal rights of those laid off workers,’” id., a clearly
political motivation. The cases cited by the Zhiquang Hu
court also share a link between the “against the government”
accusation and some identified act or conduct which
constituted a protected ground. In Yan Xia Zhu v. Mukasey,
537 F.3d 1034, 1045 (9th Cir. 2008), the petitioner suffered
harm on account of an imputed political opinion, where the
Chinese police arrested petitioner and accused her of being
“against the government” after she sent a letter to the local
town condemning the appointment of her rapist to a position
of local political power. And in Baghdasaryan v. Holder,
592 F.3d 1018, 1024–25 (9th Cir. 2010), political opinion
was imputed to a petitioner where a “top law enforcement
official indicated that [the petitioner] was detained and beaten
because he was ‘defaming’ and ‘raising his head’” against
government corruption.

    Unlike those cases, there is no reason here to believe that
the basis for the accusations made against Singh went beyond
what Singh testified to. The one underlying factual
circumstance that gave the police their reason to arrest and
interrogate Singh, as Singh himself acknowledges, was that
he had employed a suspected terrorist. And based on that, the
police accused Singh of helping the terrorists, harboring
                      SINGH V. HOLDER                         25

information regarding activities of individuals planning
against the government, being a traitor and working against
the government. Police at no time accused Singh of being a
terrorist himself; at no time during Singh’s torture did they
attempt to exact from him a confession to being a terrorist;
and at no time did their actions deviate from what was,
according to the evidence, an interrogation to gain
information about Khan, not one where Singh’s political
opinion made him a terrorist suspect.

    I do agree with the import of the majority’s opinion, that
the only way to find a nexus to imputed political opinion is to
characterize Singh as a terrorist. “To establish an imputed
political opinion, the applicant must show that his persecutors
actually imputed a political opinion to him.” Sangha v. INS,
103 F.3d at 1489 (quoting Arreiaga-Barrientos v. INS,
937 F.2d 411, 414 (9th Cir. 1991)). Yet, that characterization
of the police’s motives for persecuting Singh is based on
supposition. In this case, Singh insisted to police that Khan
was not a terrorist at all, let alone that he knew that Khan was
one. The single fact that Singh hired Khan does not reflect
sufficient motive for the conclusion that the government
thought that Singh was politically aligned with the terrorists.
This is not a case, like Singh v. Ilchert, 63 F.3d 1501 (9th Cir.
1995), superseded by statute on other grounds as stated by
Parussimova v. Mukasey, 555 F.3d 734, 739–40 (9th Cir.
2009), where the government concedes that police thought
that the petitioner was a militant because he had been visited
overnight and on six other occasions by a group of known
and armed militants. Singh v. Ilchert, at 1503–04, 1509. It is
a case of the police taking Singh’s hiring of a suspected
terrorist to its logical extension–that Singh would have useful
information about that terrorist. That the police crossed all
26                    SINGH V. HOLDER

boundaries in pursuing that lead does not change the factor
motivating them.

    The majority further reasons that the police’s interest in
Singh’s relationship to Khan serves as indirect evidence of an
imputed political opinion. According to the majority, because
the police accused Singh of being a “traitor” based solely on
his association with Khan, they imputed a political opinion to
him. However, the police’s use of the word “traitor,”
according to Singh, was connected to the accusation of
working against the government. As with the “working
against the government” charge, there is no reason to believe
that the “traitor” label applied by police reached beyond the
accusations that Singh helped the terrorists, had information
regarding their activities, and knowingly employed one. Nor
would the police’s use of an epithet, such as calling Singh a
“dog,” reveal an imputed political opinion. See Danilova v.
Holder, — Fed. Appx. —, 2014 WL 2211724, at *1 (9th Cir.
May 29, 2014) (“Substantial evidence also supports the BIA’s
conclusion that ethnic slurs used by police while mistreating
Danilova did not show that her interracial relationship, rather
than investigation of crime, was the reason for the Moldovan
authorities’ interest in her”) (citing Parussimova v. Mukasey,
555 F.3d at 741–42).

    The majority cites Silaya v. Mukasey, 524 F.3d 1066 (9th
Cir. 2008), for the conclusion that the police targeted Singh
and imputed antigovernment views to him because of his
relationship with Khan. In Silaya, the petitioner was
kidnapped, tortured and raped by members of a violent
antigovernment opposition group who knew who the
petitioner was, knew that her father was a veteran who
supported the government, and made comments indicating
that the petitioner “was chosen as a victim because of her
                      SINGH V. HOLDER                         27

father’s ties to the government.” Id. at 1072. In this case, no
such link to the political views of a family member exists. In
fact, even if there was evidence that the police were
motivated to punish Singh simply because of his association
with Khan, “‘evidence pointing to another motive,’ [makes]
Silaya []not on point.” Sharma v. Holder, 633 F.3d 865, 872
(9th Cir. 2011) (citing Navas v. INS, 217 F.3d 646, 659 n.18
(9th Cir. 2000)). In Sharma, the court found that “[w]here
police beat and threaten the spouse of a known dissident, it is
logical, in the absence of evidence pointing to another motive,
to conclude that they did so because of the spouse’s presumed
guilt by association.” Sharma v. Holder, at 871 (citing Navas,
217 F.3d at 659 n. 18) (emphasis added)). Here, there is no
absence of evidence that the police arrested and interrogated
Singh only in their pursuit of information about Khan. The
majority’s hunt for circumstantial evidence to demonstrate
otherwise comes up empty-handed.

    The majority also concludes that there is little evidence
that the police in Singh’s case were engaged in a legitimate
investigation. In summing up why he was arrested, Singh
testified that he “was only arrested because of Jabed Khan
and they said he was a terrorist and police alleged that I was
helping the terrorists.” But, that falls short of “show[ing] that
[Singh’s] persecutors actually imputed a political opinion to
him.” See Sangha v. INS, 103 F.3d at 1489. Certainly, the
police thought that Singh, whether knowingly or
unknowingly, had helped a terrorist by employing Khan for
two years. But the evidence is devoid of any interest by the
police about Singh’s own political opinions, and the police’s
brutality in interrogation does not fill the space in the
analysis. The lack of interest by police in Singh’s political
opinion is only punctuated by the fact that the police released
28                    SINGH V. HOLDER

Singh after each arrest and interrogation upon the payment of
a bribe.

    Finally, the majority claims that even if a legitimate
investigatory reason existed for Singh’s persecution, Singh
has presented sufficient evidence to show that imputed
political opinion was also a central reason for it. “The task of
the alien is simply to demonstrate the reasonableness of a
motivation which related to one of the enumerated grounds.”
Singh v. Ilchert, 63 F.3d at 1510 (citing Matter of R-, Int.
Dec. 3195, 12–13 (BIA 1992) (Dunne, M.M. dissenting in
part)); see also Parussimova v. Mukasey, 555 F.3d at 741
(petitioner must “produce evidence from which it is
reasonable to believe that the harm was motivated, at least in
part, by an actual or implied protected ground”) (citing Borga
v. INS, 175 F.3d 732 (9th Cir. 1999) (en banc) (first emphasis
in original)).

    I submit that it is not reasonable to conclude that a central
reason for the Indian police’s persecution of Singh was based
on imputed political opinion. Singh confirmed in his
testimony that the only reason for his arrests and
interrogations was to gain information about Khan and what
Singh had done to help terrorist groups. The police never
accused Singh of being a terrorist, and never asked him to
confess that he was. The police never accused Singh of being
a terrorist to anyone else, including his wife, even though
after Singh fled to the United States, the police went to
Singh’s house numerous times and arrested his wife to try to
locate Singh. And, had the police believed Singh to be a
terrorist or hold political opinions aligning himself with the
terrorists, one would not expect the police to release him on
two separate occasions after torture did not extract the
information about Khan that they were seeking.
                     SINGH V. HOLDER                       29

    Whether or not we respect the IJ’s credibility
determination, the BIA had ample reason to believe that
Singh did not meet his burden of proof. Certainly, it was not
compelled to do so. I would, therefore, deny the petition for
review and application for withholding of removal.

   I concur with the opinion insofar as it remands for the
granting of relief pursuant to the Convention Against Torture.